Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Pub No. 2008/0143292) in view of Ueda (US Pub No. 2011/0162689) and Watanabe (US Pub No. 2008/0211316)
	Regarding Claim 1,  Ward et al. teaches  photovoltaic system [Abstract] comprising:
	a solar cell module array [50, Fig. 12, 0022];
	a rechargeable battery [42, Fig. 12, 0072] that stores therein power supplied from the solar cell module array [50, Fig. 12, 0022]; and
	a power conditioner [68, Fig. 12, 0071] electrically connected to the solar cell module array [50, Fig. 12, 0022] and the rechargeable battery [42, Fig. 12, 0072], wherein
	the power conditioner [68, Fig. 12, 0071] includes an inverter [70, Fig. 12, 0071] that converts a direct current supplied from the solar cell module array into an alternating current [0071],
	Ward et al. does not explicitly teach the use of a positive and negative electrode.
	Ueda et al. teaches a solar module which includes solar cells in series that are connected with a positive electrode, and a negative electrode [0036].
	Since Ward et al. teaches the use of solar cells in a solar module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar module array of Ward et al. with the solar cells comprising positive and negative electrodes of Ueda et al. as it is merely the selection of a conventional electrical configuration for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Watanabe et al. teaches a DC/DC converter which comprises components that are in parallel with a positive electrode and negative electrode, used to decrease impedance of voltage, allowing for reduced malfunction of the device [0058].
Since modified Ward et al. teaches the use of a DC/DC converter and positive and negative electrodes, it would have been obvious to one of ordinary skill in the art before the filing of the invention to configure the DC/DC converter in parallel with the positive and negative electrodes of modified Ward et al. in order to decrease impedance of voltage, allowing for reduced malfunction of the device [0058].
	Within the combination above, modified Ward et al. teaches a bypass electric path [52, Fig. 12, 0069] that connects the inverter [70, Fig. 12, 0071] and a positive electrode [Fig. 12, 0069] of the solar cell module array is connected in parallel with a first electric path between the inverter and the solar cell module array [Fig. 12],
	a voltage application circuit [66, Fig. 12, 0070] that induces a potential of the positive electrode of the solar cell module array toward a positive potential at least while the solar cell module array is not generating power and the rechargeable battery is operating is provided on the bypass electric path [52, Fig. 12, 0070-0072].
	a first switching circuit [76, Fig. 12, 0072] that is in an opened state while the solar cell module array is not generating power and the rechargeable battery is operating is provided on an electric path that is a part of the first electric path [Fig. 12, 0072] and that is located between the inverter [70, Fig. 12, 0071] and a negative electrode of the solar cell module array [Fig. 12]
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Ward (US Pub No. 2008/0143292) in view of Ueda (US Pub No. 2011/0162689) and Watanabe (US Pub No. 2008/0211316) are the closest prior art.
	Ward et al. teaches  photovoltaic system [Abstract] comprising:
	a solar cell module array [50, Fig. 12, 0022];
	a rechargeable battery [42, Fig. 12, 0072] that stores therein power supplied from the solar cell module array [50, Fig. 12, 0022]; and
	a power conditioner [68, Fig. 12, 0071] electrically connected to the solar cell module array [50, Fig. 12, 0022 and the rechargeable battery [42, Fig. 12, 0072], wherein
	the power conditioner [68, Fig. 12, 0071] includes an inverter [70, Fig. 12, 0071] that converts a direct current supplied from the solar cell module array into an alternating current [0071],
	Ueda et al. teaches a solar module which includes solar cells in series that are connected with a positive electrode, and a negative electrode [0036].
	Watanabe et al. teaches a DC/DC converter which comprises components that are in parallel with a positive electrode and negative electrode, used to decrease impedance of voltage, allowing for reduced malfunction of the device [0058].
	Modified Ward et al. teaches the limitations of claims 1 but does not disclose the limitations of “wherein the voltage application circuit is a second switching circuit that is in a closed state while the solar cell module array is not generating power and the rechargeable battery is operating or the voltage application circuit is a resistive circuit”,  “further comprising, in a case where the voltage application circuit is the second switching circuit, a solar cell module array DC/DC converter, a rechargeable battery DC/DC converter, and a controller that controls opening-closing operation of the first switching circuit and the second switching circuit, wherein the controller controls the first switching circuit to open and controls the second switching circuit to close upon detection of an OFF signal of the solar cell module array DC/DC converter and an ON signal of the rechargeable battery DC/DC converter.” and “further comprising, in a case where the voltage application circuit is a resistive circuit, a solar cell module array DC/DC converter, a rechargeable battery DC/DC converter, and a controller that controls opening-closing operation of the first switching circuit, wherein the controller controls the first switching circuit to open upon detection of an OFF signal of the solar cell module array DC/DC converter and an ON signal of the rechargeable battery DC/DC converter.”
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein the voltage application circuit is a second switching circuit that is in a closed state while the solar cell module array is not generating power and the rechargeable battery is operating or the voltage application circuit is a resistive circuit”,  “further comprising, in a case where the voltage application circuit is the second switching circuit, a solar cell module array DC/DC converter, a rechargeable battery DC/DC converter, and a controller that controls opening-closing operation of the first switching circuit and the second switching circuit, wherein the controller controls the first switching circuit to open and controls the second switching circuit to close upon detection of an OFF signal of the solar cell module array DC/DC converter and an ON signal of the rechargeable battery DC/DC converter.” and “further comprising, in a case where the voltage application circuit is a resistive circuit, a solar cell module array DC/DC converter, a rechargeable battery DC/DC converter, and a controller that controls opening-closing operation of the first switching circuit,
wherein the controller controls the first switching circuit to open upon detection of an OFF signal of the solar cell module array DC/DC converter and an ON signal of the rechargeable battery DC/DC converter.”
Therefore; claim 1 is allowed once the limitations of claims 2-4 are incorporated into claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726